The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence established that defendant was part of the charged conspiracy, and that he was not merely an independent dealer who happened to obtain his supply of drugs from the conspirators. There was specific evidence that defendant was personally involved in preparing drugs for sale and providing them to street-level dealers. Defendant’s arguments on this issue are similar to arguments this Court rejected on a codefendant’s appeal (see People v Council, 52 AD3d 222 [2008], lv denied 11 NY3d 735 [2008]).
*229Defendant’s statutory double jeopardy claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find it without merit (see Matter of Robinson v Snyder, 259 AD2d 280 [1999], lv denied 93 NY2d 810 [1999]). To the extent that defendant is raising an ineffective assistance of counsel claim regarding this issue, that claim is also without merit.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Nardelli, McGuire, Acosta and DeGrasse, JJ.